Exhibit 10.1

 

MASSBANK CORP.

AMENDED AND RESTATED

1994 STOCK INCENTIVE PLAN

INCENTIVE STOCK OPTION

 

Name of Optionee:                                     

   

Number of Option Shares:                         

 

Date of Grant:                             

Option Exercise Price:                               

 

Expiration Date:                          

 

Pursuant to the MASSBANK Corp. Amended and Restated 1994 Stock Incentive Plan,
as amended (the “Plan”), MASSBANK Corp. (the “Company”), a Delaware corporation,
hereby grants to the Optionee named above, who is now employed by the Company or
MASSBANK, a Massachusetts savings bank and a subsidiary of the Company, an
option to purchase on or prior to the Expiration Date specified above all or any
part of the number of shares of common stock, par value $1.00 per share (the
“Common Stock”), of the Company specified above (the “Option Shares”) at the
Option Exercise Price per share specified above, subject to the terms and
conditions set forth herein and in the Plan. This Stock Option is intended to
qualify as an “incentive stock option” under §422 of the Internal Revenue Code
of 1986, as amended.

 

1. Exercise of Stock Option.

 

(a) This Stock Option is fully vested and the Optionee may exercise this Stock
Option at any time by delivering to the Option Committee of the Company (the
“Option Committee”) on any business day prior to the Expiration Date, a written
notice specifying the number of shares of Common Stock Optionee then desires to
purchase (the “Notice”). The Notice shall be accompanied (i) by payment therefor
either in cash equal to the option price for

 

1



--------------------------------------------------------------------------------

the total number of shares specified in the Notice (the “Total Option Price”)
or, at Optionee’s election if permitted under applicable laws and regulations
and subject to the terms of the Plan, in shares of Common Stock of the Company
having a fair market value, as determined in good faith by the Option Committee,
equal to or less than the Total Option Price, plus cash in an amount equal to
the excess, if any, of the Total Option Price over the fair market value of such
shares of Common Stock, and (ii) by such agreement, statement or other evidence
as the Company may require in order to satisfy itself that the issuance of the
Option Shares being purchased pursuant to such exercise and any subsequent
resale thereof will be in compliance with applicable laws and regulations,
including without limitation all applicable federal and state securities and
banking laws and regulations.

 

(b) Certificates for the Option Shares so purchased will be issued to Optionee
upon compliance to the satisfaction of the Company with all requirements under
applicable laws or regulations in connection with such issuance. Until Optionee
shall have complied with the requirements hereof and of the Plan, the Company
shall be under no obligation to issue the Option Shares subject to this Stock
Option, and the determination of the Option Committee as to such compliance
shall be final and binding on Optionee. Until such Option Shares shall have been
issued and delivered in accordance with the foregoing provisions and until
Optionee’s name shall have been entered as a stockholder of record on the books
of the Company, Optionee shall not be deemed for any purpose to be the owner of
any Option Shares subject to this Stock Option.

 

(c) The minimum number of Option Shares with respect to which this Stock Option
may be exercised at any one time shall be 100 shares, or such lesser number as
is equal to the total number available at the time for purchase under this Stock
Option.

 

2



--------------------------------------------------------------------------------

2. Termination of Employment. This Stock Option, as to any unexercised portion
hereof, shall terminate:

 

(a) immediately upon notice being given to Optionee that his employment by the
Company has been or is to be terminated for cause; or

 

(b) if Optionee’s employment by the Company is not terminated for cause,
whenever Optionee is for any reason no longer employed by the Company or its
parent or a subsidiary; provided, however, that any portion of this Stock Option
that was exercisable as of the date of such termination may (subject to Section
2(c) below) be exercised as to any shares not theretofore purchased for a period
of three months following such date, except that if such termination of
employment results from Optionee’s death or disability, any such portion of this
Stock Option may be exercised (in the case of Optionee’s death by his executors
or administrators) for a period of twelve months following such termination
date; or

 

(c) immediately if Optionee terminates his employment without giving the Company
one month prior notice of such termination.

 

No Stock Option will confer upon Optionee any right to continued employment by
the Company, nor will it interfere in any way with Optionee’s right or the
Company’s right to terminate, or otherwise modify the terms of, Optionee’s
employment at any time.

 

3. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan.

 

4. Transferability. This Agreement is personal to Optionee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or by the laws of descent and distribution, and is exercisable,
during Optionee’s lifetime, only by Optionee.

 

3



--------------------------------------------------------------------------------

5. Adjustment Upon Changes in Capitalization.

 

(a) The shares of stock covered by this Stock Option are shares of the Common
Stock of the Company. If the shares of the Company’s Common Stock as a whole are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities of the Company after the date of this Stock Option,
whether through merger, consolidation, reorganization, recapitalization,
reclassification, stock dividend, stock split, combination of shares, exchange
of shares, change in corporate structure or the like, an appropriate and
proportionate adjustment shall be made in the number, kind and per share
exercise price of shares or other securities subject to any unexercised portions
of this Stock Option. In the event of any such adjustment in this Stock Option,
Optionee thereafter shall have the right to purchase at the per share price or
per unit price, as so adjusted, the number of shares or securities under this
Stock Option which Optionee could purchase at the total purchase price
applicable to the unexercised portion of this Stock Option immediately prior to
such adjustment.

 

(b) Adjustments under this Paragraph 5 shall be made by the Board of Directors
or the Option Committee of the Company and such determinations shall be
conclusive.

 

6. Effect of Certain Transactions. Except as set forth below, in the case of (i)
the dissolution or liquidation of the Company, (ii) a reorganization, merger or
consolidation in which the Company is acquired by another entity or in which the
Company is not the surviving corporation, or (iii) the sale of all or
substantially all of the property of the Company to another corporation, this
Stock Option shall terminate on the effective date of such transaction, unless
provision is made in connection with such transaction for the assumption of this
Stock Option or the substitution for this Stock Option of a new option of the
successor corporation or parent thereof, with appropriate adjustment as to the
number and kind of shares and the per share exercise price, as provided in
Paragraph 5. In the event of such transaction which will trigger

 

4



--------------------------------------------------------------------------------

such termination, the Company shall give written notice thereof to Optionee at
least twenty days prior to the effective date of any such transaction or the
record date on which stockholders of the Company entitled to participate in such
transaction shall be determined, whichever shall first occur. In the event of
such termination, any unexercised portion of this Stock Option shall be
exercisable in full for at least fifteen days prior to the date of such
termination whether or not otherwise exercisable during such period; provided,
however, that in no event shall this Stock Option be exercisable after the
Expiration Date.

 

7. Miscellaneous. Notice hereunder shall be mailed or delivered to the Company
at its principal place of business, and shall be delivered to Optionee in person
or mailed or delivered to Optionee at the address last provided in writing to
the Company, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

 

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

       

MASSBANK CORP.

       

By:

 

 

--------------------------------------------------------------------------------

       

Name:

           

Title:

   

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

       

OPTIONEE:

Dated:                     

     

--------------------------------------------------------------------------------

 

6